Per Curiam: In this disciplinary proceeding respondent is charged with converting clients’ money to his own use. At the close of petitioner’s proofs in the hearing before an Official Referee, to whom the proceeding had been referred, the hearing was adjourned at respondent’s request. During the period of the adjournment respondent submitted his resignation and withdrawal from the roll of attorneys of the State of New York as of September 30, 1961. The resignation will be accepted and respondent ordered to be removed from the office of attorney and counselor at law. All concur. Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.